Citation Nr: 0028055	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  92-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to May 7, 1997, and as 70 percent disabling from May 7, 
1997.

2.  Entitlement to service connection for heart disease 
secondary to PTSD.

3.  Entitlement to service connection for duodenal ulcer 
disease secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD, heart disease, and duodenal ulcer disease.  

The Board remanded the case to the RO for additional 
development in July 1994.  The veteran and his representative 
appeared before a Hearing Officer at the RO in September 
1996.  In a March 1997 decision, the Board granted service 
connection for PTSD and remanded the other issues for 
additional development.  In an April 1997 rating decision, 
the RO implemented the Board's decision granting service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective March 21, 1991.  Following the receipt 
of additional evidence, the RO increased the veteran's 
evaluation for PTSD to 70 percent effective May 7, 1997 and 
awarded a total rating for individual unemployability also 
from May 7, 1997.  Thus, the issues before the Board include 
entitlement to an increased evaluation for PTSD from March 
21, 1991.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).


REMAND

The Board notes that a March 1994 Social Security 
Administration (SSA) decision awarding the veteran SSA 
disability refers to several medical documents including a 
July 1992 psychiatric examination by a Dr. Kappeler, records 
of Queen of Angels/ Hollywood Presbyterian Medical Center 
covering 12/10/90 to 12/13/90 and records from the VAMC in 
Los Angeles (inpatient and outpatient treatment) covering the 
period from early 1991 to mid- 1993.  These records are 
relevant with respect to the severity of PTSD, and are likely 
relevant to the service connection claim.  The veteran 
reported that he was hospitalized at Queen of Angels Hospital 
in December 1990 after having a heart attack and thereafter 
was transferred to the VA facility.  The United States Court 
of Veterans Appeals (Court) has held that the VA should 
obtain all relevant VA treatment records, which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the SSA 
copies of the all the medical records 
relied upon concerning the veteran's 
claim for Social Security disability 
benefits.  These records are found in the 
List of Exhibits attached to the SSA 
decision of March 1994.  

2.  Whether or not the aforementioned 
records are received from SSA, the RO 
must ensure that all of the veteran's VA 
treatment records from March 1991 to mid- 
1997 are associated with the claims file.

3.  If records of the veteran's treatment 
at Queen of Angels/ Hollywood 
Presbyterian Medical Center from 12/10/90 
to 12/13/90 and the report of his 
evaluation by Dr. Kappeler are not 
received from SSA, the RO should request 
these records directly.

Upon satisfactory completion of the above actions, the RO 
should review the veteran's claims.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



